Appeal by the defendant from an amended sentence of the Supreme Court, Kings County (Starkey, J.), imposed April 28, 1994, after remittitur from this Court for resentencing (see, People v Leacock, 196 AD2d 663).
Ordered that the amended sentence is affirmed.
On May 20, 1991, the defendant was convicted of criminal sale of a controlled substance in the second degree, upon his plea of guilty. The defendant filed a notice of appeal from the judgment of conviction but upon perfection limited the appeal to issues relating to the sentence only. On appeal, this Court found that the sentence imposed by the Supreme Court would have been legally permissible only in the event that the defendant had been found to be a second felony offender, and that the record did not indicate whether the procedures set forth in CPL 400.21 for determining the defendant’s status as a second felony were complied with. The sentence was vacated, on the law, and the matter was remitted to the Supreme Court, Kings County, for further proceedings.
The defendant now appeals from the amended sentence, contending that the amended sentence is excessive. However, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant further contends that the court conducted an inadequate inquiry into his criticisms of his counsel at the plea hearing. However, appellate review of any issues concerning the plea proceeding was waived by the defendant’s failure to raise those issues on his initial appeal. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.